IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,     : No. 144 MAL 2019
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
VERNON KEITH MILLER,              :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 145 MAL 2019
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
VERNON KEITH MILLER,              :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 146 MAL 2019
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                  :
                                  :
VERNON KEITH MILLER,              :
                                  :
                Petitioner        :

COMMONWEALTH OF PENNSYLVANIA,     : No. 147 MAL 2019
                                  :
                Respondent        :
                                  : Petition for Allowance of Appeal from
                                  : the Order of the Superior Court
          v.                      :
                                      :
                                      :
VERNON KEITH MILLER,                  :
                                      :
                 Petitioner           :

COMMONWEALTH OF PENNSYLVANIA,         : No. 148 MAL 2019
                                      :
                 Respondent           :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
           v.                         :
                                      :
                                      :
VERNON KEITH MILLER,                  :
                                      :
                 Petitioner           :

COMMONWEALTH OF PENNSYLVANIA,         : No. 149 MAL 2019
                                      :
                 Respondent           :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
           v.                         :
                                      :
                                      :
VERNON KEITH MILLER,                  :
                                      :
                 Petitioner           :

COMMONWEALTH OF PENNSYLVANIA,         : No. 150 MAL 2019
                                      :
                 Respondent           :
                                      : Petition for Allowance of Appeal from
                                      : the Order of the Superior Court
           v.                         :
                                      :
                                      :
VERNON KEITH MILLER,                  :
                                      :
                 Petitioner           :

COMMONWEALTH OF PENNSYLVANIA,         : No. 151 MAL 2019
                                      :
                 Respondent           :
                                      :

[144 MAL 2019, 145 MAL 2019, 146 MAL 2019, 147 MAL 2019, 148 MAL 2019, 149
                MAL 2019, 150 MAL 2019 and 151 MAL 2019] - 2
                                          : Petition for Allowance of Appeal from
             v.                           : the Order of the Superior Court
                                          :
                                          :
VERNON KEITH MILLER,                      :
                                          :
                  Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.




 [144 MAL 2019, 145 MAL 2019, 146 MAL 2019, 147 MAL 2019, 148 MAL 2019, 149
                 MAL 2019, 150 MAL 2019 and 151 MAL 2019] - 3